Citation Nr: 0017800	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The appellant had active service from April 1951 to January 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between current 
hearing loss disability and any disease or injury in military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Epps, 126 F.3d at 1468-69. 

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran is claiming that, as a result of acoustic trauma 
experienced as an assistant gunner in the military, he 
eventually developed hearing loss.  He further reports that 
he did not undergo an ear examination at the time of service 
discharge because he was told that he would have to wait a 
couple of days.  However, in that he was young and in a hurry 
to get home, he signed the separation documents without the 
benefit of an audiology examination.  

In regard to the first element of Caluza, evidence of a 
current disability, the record includes a VA diagnosis of 
sloping sensorineural healing loss in both ears.  This 
satisfies the first element of Caluza. 

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran 
has reported exposure to gunfire, as an assistant gunner 
during his military service.  The veteran's statements are 
plausible, and he is competent to report such noise exposure.  
This is sufficient for the second element of a well-grounded 
claim.   

It should be pointed out that the veteran's January 1953 
separation examination reported results were within normal 
range, that is 15/15 hearing for whispered voice, 
bilaterally.  Moreover, his ears were considered clinically 
normal.  The earliest medical evidence referring to a hearing 
disorder is the report of the May 1998 VA audiology 
examination.  Significantly, this is more than 45 years after 
service discharge.   

Nevertheless, "[w]here the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of Section 5107(a); where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself." Godfrey v. Brown, 7 Vet. App. 398, 405 
(1995).  After reviewing the evidence, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's current bilateral hearing loss 
is related to service or otherwise had its origin during the 
veteran's period of active military service.  The only 
medical evidence of record fails to indicate that there is a 
nexus or relationship. 

The veteran's lay statements are not competent medical 
evidence to establish the etiology of his hearing loss 
disability.  The Board notes that the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  It is the province of 
trained health care professionals to enter conclusions, which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the veteran does not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Nor is the veteran entitled to 
presumptive service connection for hearing loss occurring 
within one year of service separation, as no such evidence of 
hearing loss within one year of separation is of record.  See 
38 C.F.R. §§ 3.307, 3.309.  Without competent supporting 
medical evidence, the veteran's claim of entitlement to 
service connection for bilateral hearing loss condition is 
not well grounded and must be denied on that basis.

In conclusion, the Board notes that where a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claim 
form he completed, in its notice of rating decision and the 
statement of the case.  That discussion informed him of the 
types of evidence lacking, which he should submit for a well-
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present. See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

ORDER

Service connection for bilateral hearing loss is denied.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

